 



Exhibit 10.2
AMENDMENT TO
GENERAL GROWTH PROPERTIES, INC.
2003 INCENTIVE STOCK PLAN, AS AMENDED AND RESTATED
EFFECTIVE JANUARY 1, 2007
     This Amendment to the General Growth Properties, Inc. 2003 Incentive Stock
Plan, as amended and restated effective May 16, 2006 (the “2003 Plan”) is dated
as of November 9, 2006. Capitalized terms not defined herein shall have the
meaning set forth in the 2003 Plan.
     1. Paragraph (A) of the definition of Fair Market Value set forth in
Section 1(q) of the 2003 Plan is hereby amended in its entirety to read as
follows:
     “(A) If the Common Stock is listed on the New York Stock Exchange Composite
Tape, its Fair Market Value shall be the closing market price of the stock on
the New York Stock Exchange for any given day or, if not listed on such
exchange, on any other national securities exchange on which the Common Stock is
listed or on NASDAQ, as reported in The Wall Street Journal or such other source
as the Committee deems reliable;”
     2. The 2003 Plan is not otherwise modified and is hereby ratified and
confirmed.
     3. The effective day of this Amendment shall be January 1, 2007.
     4. This Amendment and the 2003 Plan shall be considered, for all intents
and purposes, one instrument. In the event of any conflict between the terms and
provisions of this Amendment and the terms and provisions of the 2003 Plan, the
terms and provisions of this Amendment shall, in all instances, prevail. If any
provision of this Amendment or the application thereof to any person or
circumstance is or becomes illegal, invalid or unenforceable, the remaining
provisions hereof shall remain in full force and effect and this Amendment shall
be interpreted as if such illegal, invalid or unenforceable provision did not
exist herein.

